Judgment affirmed on reargument, with costs. On re-examination of the record, we find no evidence that the note was negotiated in violation of instructions or in breach of faith, or under such circumstances as amounted to a fraud. It is not shown when the conversation between defendant and Sehroeder took place, whether before or after the note was negotiated, which was evidenced by plaintiff’s possession of the note duly indorsed. The statement of Sehroeder that he then had the note in his possession is not competent to impeach plaintiff’s title. The production by plaintiff of the note duly indorsed raises the presumption that he was a holder in due course. The presumption was not overthrown by defendant’s evidence, and the direction of the verdict was right. Jenks, P. J., Thomas, Stapleton, Mills and Blackmar, JJ., concurred.